Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 16/958429
    
        
            
                                
            
        
    

Parent Data16958429, filed 12/14/2020 is a national stage entry of PCT/ES2018/070840, International Filing Date: 12/28/2018claims foreign priority to P201731488, filed 12/28/2017



Claims 1-26 are pending.
Claims 1-17 were rejected.
No claim is allowed.
Claim 18-26 were withdrawn from consideration as non-elected invention.




Final Office Action





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Clinical to Ursodeoxycholic acid as Treatment for Polycystic Liver Disease (CURSOR) and Agnolo et al. (9/30/2020. IDS-7 pages) .  These references teacher ursodeoxycholic acid for the treatment of polycystic liver disease which embraces Applicants claimed invention.
Clinical trial.Gov , (IDS dated 09/03/2020,Priority 12/27/2013, pages 1-8). It teaches treatment Polycystic liver disease by Ursodeoxycholic Acid. is a rare disorder characterized by >20 fluid-filled hepatic cysts. Polycystic livers are present in the combination with renal cysts as a manifestation of autosomal dominant polycystic kidney disease (ADPKD), or isolated in the absence of renal cysts as autosomal dominant polycystic liver disease (ADPLD or PCLD). PLD patients are confronted with symptoms caused by the mass effect of their polycystic liver every day for the rest of their life.   There is no standard therapeutic option for symptomatic PLD patients. 
	Clinical trial.Gov teaches that preliminary data ursodeoxycholic acid (UDCA) inhibited the proliferation of polycystic human cholangiocytes in vitro through the normalization of the intracellular calcium levels in cystic cholangiocytes. The investigators also found that daily oral administration of UDCA for 5 months to polycystic kidney disease (PCK) rats, an animal model of ARPKD that spontaneously develops hepato-renal cystogenesis, resulted in inhibition of hepatic cystogenesis.
	The investigators hypothesize that UDCA is an effective therapeutic tool in reducing liver volume in PLD.
	It teaches whether first UDCA-therapy is effective in reducing total liver volume in PLD patients. Second, the investigators want to assess if UDCA modifies quality of life. Finally, the investigators want to assess safety and tolerability.
	Study was done on patients  suffering from symptomatic polycystic liver disease with underlying diagnosis of (PCLD or ADPKD), defined as ≥ 20 liver cysts on CT-scan and liver volume of ≥ 2500. Symptomatic is defined as Eastern Cooperative Oncology Group- Performance Score (ECOG-PS) ≥ 1 and having at least three out of ten PLD symptoms. Proportional change of total liver volume in UDCA treated patients versus non-treated patients, as assessed by CT at baseline and 6 months. In Clinical trial  teaches that Polycystic liver disease (PLD) is a rare disorder characterized by >20 fluid-filled hepatic cysts. Polycystic livers are present in the combination with renal cysts as a manifestation of autosomal dominant polycystic kidney disease (ADPKD), or isolated in the absence of renal cysts as autosomal dominant polycystic liver disease (ADPLD or PCLD). PLD patients are confronted with symptoms caused by the mass effect of their polycystic liver every day for the rest of their life. There is no standard therapeutic option for symptomatic PLD patients. Current options are fairly invasive or their efficacy is only moderate.
The data in the research lab have shown that ursodeoxycholic acid (UDCA) inhibited the proliferation of polycystic human cholangiocytes in vitro through the normalization of the intracellular calcium levels in cystic cholangiocytes. The investigators also found that daily oral administration of UDCA for 5 months to polycystic kidney disease (PCK) rats, an animal model of ARPKD that spontaneously develops hepato-renal cystogenesis, resulted in inhibition of hepatic cystogenesis.
It was also found that UDCA is an effective therapeutic tool in reducing liver volume in PLD.
	It was demonstrated that to demonstrate whether UDCA-therapy is effective in reducing total liver volume in PLD patients. Second, the investigators want to assess if UDCA modifies quality of life. Finally, the investigators want to assess safety and tolerability.
	The patients will be randomized (1:1) into two groups. One group of patients will receive 15-20mg/kg/day UDCA for 24 weeks. The other group will receive standard care. Main study endpoint: Proportional change of total liver volume in UDCA treated patients versus non-treated patients, as assessed by CT at baseline and 6 months.
Agnolo et al. (9/30/2020. IDS-7 pages) was added to show that ursolic acid is used for treating polycystic disease. D’Agnolo reference  teaches taurodeoxycholic acid (UDCA)for treating polycystic liver disease. However, this compound was not able to reduce liver volume in patients with polycystic liver disease but a subgroup analysis in patients having kidney cysts as well showed that liver cyst volume growth was reduced
It teaches UDCA conjugates fist para on page 606.  D'Agnolo et al teaches ursodeoxycholic acid in advanced polycystic liver disease.  Ursodeoxycholic acid (UDCA) inhibits proliferation of polycystic human cholangiocytes in vitro and hepatic cystogenesis in a rat model of polycystic liver disease (PLD) in vivo.  The trial showed that the drug, ursodeoxycholic acid, was not able to reduce liver volume in patients with polycystic liver disease. However, a subgroup analysis in patients that have kidney cysts as well showed that liver cyst volume growth was reduced in patients who received ursodeoxycholic acid in comparison to patients who received no treatment. (Abstract).
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to apply the teachings of prior art cited which showed better results by Ursodeoxycholic acid t would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed, to treat a patient suffering in polycystic disease /
MPEP 2141 states that “The proper analysis is whether the claimed invention would have been obvious to one skilled in the art after consideration of all the facts.” After weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
A person of ordinary skill in the art would have been motivated to use the particular amounts herein for making a pharmaceutical composition because it is a matter of optimization of result affecting parameters to find an optimal amounts of the compounds, the optimization of a result effective parameter. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
	No unexpected results were noted for the clamed invention
716.02(d) Unexpected Results Commensurate in Scope with Claimed Invention
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
A strong case of obviousness may be established such that the objective evidence of nonobviousness (e.g., unexpected results) is not sufficient to outweigh the evidence of obviousness. MPEP §716.01(d). Also, Media Techs. Licensing LLC v. Upper Deck Co., 596 F.3d 1334, 1339 (Fed. Cir. 2010).

Absent any evidence to the contrary, and based upon the teachings of the prior art there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Election of Invention
Previously, Applicants elected group I, claim s 1-17 and also elected a species as was requested.  


    PNG
    media_image1.png
    291
    616
    media_image1.png
    Greyscale

Group I, claims are drawn to: claims 1-17 are drawn to methods of treatment by the compounds of claim 1.  . 
and which is designated in the application as compound of formula (Ia).
(2) Disease: the combination of polycystic liver disease and polycystic
kidney disease. Claims 1, 2, 3, 5, 6, 7, 8, 9, 11, 12, 15, 16, 18, 21, 22, 23, 24,25 and 26 read on the elected species.
Claims 18-26 will be joined when elected invention will be allowed. 

Response to Remarks

Applicants argument filed on 08/22/2022 is acknowledged.   Applicants arguments were fully considered but were not found persuasive.   Applicants argued that “ Clinical Trial contains preliminary data disclosing that UDCA inhibited the proliferation of polycystic human cholangiocytes  jn-vitro through the normalization of cystic cholangiocytes intracellular calcium levels. Furthermore, argues that  D’Agnolo teaches the use of ursodeoxycholic acid (UDCA) in advanced polycystic liver disease. Nevertheless, the administration of UDCA did not show any benefit in reducing the total liver volume in patients with advanced polycystic liver disease (ADPLD). Applicants believe that at the time of the present invention additional studies were required to determine if patients with ADPKD and ADPLD would respond differently to treatment with UDCA.
Examiner respectfully disagrees with the arguments because as cited in the office action that Clinical trial.Gov teaches that the investigators hypothesize that UDCA is an effective therapeutic tool in reducing liver volume in PLD.  Therefore, this reference clearly teaches reducing the liver volume by UDCA.  Furthermore,  benefits by reducing the volume of the liver by the same compound UDCA is inherent.  Therefore, prior art teaches that UDCA reduces the volume of liver in PLD. 
Applicants arguments in regards to advanced polycystic liver disease (ADPLD).  Claims are not drawn to ADPLD treatment as argued.  Also, no unexpected results were presented.  Applicants argued that the administration of UDCA did not show any benefit in reducing the total liver volume in patients with advanced polycystic liver disease (ADPLD).  Applicants believe that at the time of the present invention additional studies were required to determine if patients with ADPKD and ADPLD would respond differently to treatment with UDCA.  Claims are not drawn to new findings and show unexpected results if any which is not taught by the prior art.   
 The property of the compound is considered inherent.  If the same compound is used, in addition, it is also noted that “Products of same compound cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discusses the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on (205 USPQ 594, second column, first full paragraph also MPEP § 2112.01 with regard to inherency and product-by-process claims. 
	 See also MPEP § 2112.01 with regard to inherency and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
II. INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION .    There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. “The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.
Specifically, discovery of the mechanism underlying a known process does not make it patentable. See also MPEP §§ 2112, 2112.02 and 2145(11).
In this case prior art teaches hypothesize that UDCA is an effective therapeutic tool in reducing liver volume in PLD as cited above and in the office action. Therefore, rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627